Citation Nr: 0935202	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  99-13 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed low back 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of RO.  

When this case was previously before the Board in September 
2006, it was remanded for additional development.  



FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions of 
having had low back problems in service that required ongoing 
medical treatment for several years thereafter.  

2.  The currently demonstrated low back degenerative disc 
disease is shown as likely as not to have had its clinical 
onset during the Veteran's period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his low 
back disability manifested by degenerative disc disease is 
due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.319 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.  § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  This reflects that the Veteran was 
provided the notice under the VCAA by letters mailed in July 
2004 and March 2006.  

Although the Veteran was not provided complete notice until 
years after the enactment of the VCAA, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the Veteran's claim.  

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  


Analysis

The Veteran asserts that his low back disability is due to 
heavy lifting performed in connection with duties during 
active service.  The Veteran reports that he was treated for 
a bad back from June to August 1981 at the 97th Army Hospital 
and then saw Dr. Boskamp beginning in May 1986.  

The Veteran's service treatment records from June 1979 
indicate that he complained of having low back pain under the 
left shoulder for the previous two months.  In July 1980, the 
Veteran described pain in his chest and around the flanks to 
the back.  There were no abnormalities of the spine or back 
listed on a February 1983 service examination.  

The postservice medical records from a number of private 
examiners in Germany detail the Veteran's low back 
disability.  The records from Dr. Biskamp from October 1988 
evidence a diagnosis of recurrent ischiolumbalgia, disc 
protrusion at L3/4 and a left-side mediolateral disc prolapse 
at L4/5 and flat medial disc protrusion at L5/S1.  Earlier, 
in August 1988, a CT scan identified finding lumbar disc 
prolapse.  

A March 1998 statement from Dr. Preub notes that the Veteran 
had been under his family physician care for years, as well 
as recently also under orthopedic specialist treatment for 
chronic clinical symptoms in the area of the lumbar spine.  

A second statement from Dr. Preub in January 2000 indicates 
that the Veteran had complained of recurring symptoms in the 
area of the lumbar spinal column since 1985.  

None of these reports discuss the etiology of the Veteran's 
low back disability or provide a medical nexus between the 
disability and service.  

A disability benefits report from the Office of Disability 
and Social Services evidence that the Veteran's degree of 
disability had been rated at 100 percent since September 
2003.  The basis of this rating included a malignant stomach 
tumor, chronic hepatitis, chronic bladder problems, and 
spinal column syndrome.  

The medical reports supporting this claim noted that the 
Veteran stopped working in 1996 as a mechanic because of back 
problems and subsequently lost his job.  The report further 
notes that because of significant chronic back problems that 
include known multiple herniated discs, the Veteran would be 
unable to perform any physical work.  

The Veteran also received treatment for his back condition at 
a VA medical center in 2000 and 2001.  In a May 2001 
evaluation, the examiner found that the Veteran's history of 
back pain is most likely secondary to a musculoskeletal 
etiology.  A neurology report from September 2000 shows that 
the Veteran reported doing a lot of heavy lifting in service 
as a cook.  The examiner noted a history of lumbar disc 
disease, but nonfocal and straight leg raising testing were 
negative.  

The Veteran was first afforded a VA examination in February 
2005.  The Veteran complained of sacroiliac pain beginning in 
1976, with increasing symptoms since then.  

Based upon a physical examination and radiology findings, the 
examiner diagnosed the Veteran with degenerative lumbar spine 
syndrome with spondylosis deformans as well as a 
subligamentary slipped disc and sensory disturbances in the 
dermatomes L5/S1 on both sides.  The examiner, however, did 
not provide an opinion as to the etiology of this condition.  

The Veteran was afforded another VA examination in May 2009.  
Upon examination, he reported having back pain since active 
duty service, and it had been constant ever since.  A 
physical examination revealed that the Veteran had limitation 
of motion of the lumbar spine with pain upon motion.  The 
examiner assigned a diagnosis of degenerative disc disease.  

With respect to the etiology of this condition, the examiner 
noted that he had reviewed the Veteran's claims file and 
found no evidence that the Veteran was injured while on 
active duty and could not substantiate his claim that he was.  
He also noted that none of the post-service medical records 
discussing the Veteran's low back disability referenced his 
period in service or the year subsequent to his date of 
service.  Thus, the examiner concluded that the Veteran's low 
back pain could not be considered service connected.  

Based on a thorough review and weighing of the record, the 
Board finds the evidence to be in relative equipoise in 
showing that the currently demonstrated low back degenerative 
disc disease as likely as not had its clinical onset during 
active service.  

While his service treatment records document a few instances 
of low back pain, there are no records pertaining to 
treatment reported by the Veteran to have taken place from 
June to August 1981 during service.  Significantly, the Board 
finds an absence of medical records for the period of service 
in Germany after 1980.  

A service examination in the month following discharge 
reported that the Veteran's low back was normal.  The true 
value of this examination is not clear because the Veteran is 
shown to have waived having a separation examination in 
January 1983.  

The postservice medical evidence reports a history of 
treatment for a low back disorder in 1985, but the initial 
treatment records following service are not of record.  The 
only records from Dr. Biskamp serve to establish the presence 
of lumbar disc disease in August and October 1988.  

The May 2009 VA medical opinion clearly is probative evidence 
against the claim, but the Board finds that this statement 
did not fully weigh the Veteran's credible lay assertions 
concerning treatment in service and shortly thereafter in 
light of the apparent absence of treatment records for this 
period.  Moreover, the opinion did not identify a post 
service cause to which the documented disc changes in August 
1988 could be attributed.  Clearly, the medical opinion does 
serve to document the likely clinical onset of the claimed 
condition no later than 1985 or 1986.  

The Board has carefully considered the Veteran's statements 
that his low back pain originated in service and has been 
ongoing since that time.  As indicated, the medical evidence 
of record does tend to support the Veteran's history of 
having had low back manifestations since the time of his 
lengthy period of active service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
for lumbar degenerative disc disease is warranted.  



ORDER

Service connection for a low back degenerative disc disease 
is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


